Ingraham, P. J. (dissenting in part):
I concur with Mr. Justice Soott that the plaintiff was entitled to the injunction asked for, .but I disagree with him in reversing so much of the order as enjoins the defendants from soliciting business from those who were customers of the former firm for the-reasons stated in my dissenting opinion in Von Bremen v. MacMonnies (138 App. Div. 329).
Order granting injunction reversed to extent stated in opinion and motion, denied; order denying motion to continue injunction reversed and .motion granted to extent stated in opinion, without costs. Appeal from order denying feargument dismissed, with ten dollars costs and disbursements to plaintiff. Settle order on notice.